                                           Case 3:20-cv-08018-JCS Document 7 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         MYCHAL ANDRA REED,
                                   7                                                    Case No. 20-cv-08018-JCS (PR)
                                                       Plaintiff,
                                   8
                                                 v.                                     ORDER OF TRANSFER
                                   9
                                         GAVIN NEWSOM,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s 42 U.S.C. § 1983 claims arise from events that occurred at the R.J.
                                  14   Donovan Correctional Facility, which lies in the Southern District of California.
                                  15   Accordingly, this action is TRANSFERRED to the Southern District of California wherein
                                  16   venue properly lies because a substantial part of the events or omissions giving rise to the
                                  17   claims occurred there. See 28 U.S.C. §§ 84(d), 1391(b), and 1406(a). The Clerk shall
                                  18   transfer this action forthwith.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 10, 2020
                                                                                        _________________________
                                  21
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
